UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1373


UNDER SEAL,

                    Plaintiff - Appellant,

             v.

VIRGINIA BOARD OF MEDICINE, Agency of Virginia Department of Health
Professions,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-01542-LO-MSN)


Submitted: November 10, 2020                                Decided: November 18, 2020


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant Under Seal appeals the district court’s order abstaining from and

dismissing Appellant’s civil action seeking equitable relief in an ongoing state proceeding

pursuant to Younger v. Harris, 401 U.S. 37 (1971); Huffman v. Pursue, Ltd., 420 U.S. 592

(1975). We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order. See Ohio Civil Rights Comm’n v. Dayton Cristian Sch., Inc., 477

U.S. 619, 625-29 (1986); Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457

U.S. 423, 431-37 (1982); Robinson v. Thomas, 855 F.3d 278, 285-86 (4th Cir. 2017);

Nivens v. Gilchrist, 444 F.3d 237, 246-48 (4th Cir. 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2